Per Curiam.
The action was one to recover money paid to one Davis for speculation ingrain in Chicago. There was a dispute between Corre and Davis and others about the action of Davis in the matter, and Davis gave *855notes for the money he had received from Corre and others. These notes were indorsed by Mary Rogers, and not being paid were sued on. The defense was that the money was furnished for gambling purposes, and that the notes were given under duress, a threat to arrest having been made. The plaintiff got judgment in the court below.
The circuit court found that the lower court had erred in giving a charge to the jury to the effect that the plaintiff could recover on the note though the money had been furnished for gambling purposes, if the money had not been lost at the time of giving of the note. It was also found that the court erred in not granting a new trial when the evidence showed that the money was furnished for gambling purposes, and was not in possession of Davis at the time the note was given. The case was remanded for a new trial.